          Case 4:18-cv-00608-BGM Document 31 Filed 07/14/20 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Cynthia Ann Shaffer,                           No. CV-18-0608-TUC-BGM
10                        Plaintiff,
11   v.                                              ORDER
12   Andrew Saul,
13   Commissioner of Social Security,
                          Defendant.
14
15            Currently pending before the Court is the Parties’ Stipulated Motion for Attorney
16    Fees Under 28 U.S.C. § 2412(d) (Doc. 27). Having reviewed the same, and good cause
17    appearing, IT IS HEREBY ORDERED that the Parties’ motion (Doc. 27) is GRANTED.
18            IT IS FURTHER ORDERED that Plaintiff be awarded attorney’s fees of
19    $1,853.91 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)
20    and costs of $519.00.
21            EAJA fees awarded by this Court belong to the Plaintiff and are subject to offset
22    under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). See Astrue v.
23    Ratliff, 560 U.S. 586, 595–98, 130 S.Ct. 2521, 2528–29, 177 L.Ed.2d 91 (2010). As
24    such, IT IS FURTHER ORDERED that if, after receiving this Order, the Commissioner
25    determines upon its effectuation that Plaintiff does not owe a debt that is subject to offset
26    under the Treasury Offset Program, fees will be made payable to Plaintiff’s attorney. If,
27    however, there is a debt owed that is subject to offset under the Treasury Offset Program,
28    the remaining EAJA fees after offset will be paid by a check made out to Plaintiff but
      Case 4:18-cv-00608-BGM Document 31 Filed 07/14/20 Page 2 of 2



 1   delivered to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff’s
 2   counsel at the following address: Merrill Schneider, P.O. Box 14490, Portland, Oregon
 3   97293.
 4
              Dated this 14th day of July, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
